Citation Nr: 0936030	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  09-24 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of dislocation of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In July 2009, the Veteran stated that he was withdrawing all 
issues except for the claims pertaining to the head injury 
and right shoulder dislocation.  See 38 C.F.R. § 20.204 
(2008).  Thus, other than these two claims, there are no 
other issues before the Board.

In August 2009, the Veteran testified at a hearing before the 
Board.  At the hearing, the Veteran submitted additional 
evidence to the Board.  The Veteran waived review of the 
newly submitted evidence by the agency of original 
jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2008).  
Thus, the Board will consider such evidence in the 
adjudication of this appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has cerebrovascular disease that is likely 
attributable to a head injury that occurred during his active 
military service.

2.  By a January 1953 rating decision, the RO denied a claim 
of service connection for residuals of a dislocated right 
shoulder.  The Veteran did not appeal the decision.

3.  Evidence received since the 1953 decision relates to an 
unestablished fact necessary to substantiate the claim and it 
raises a reasonable possibility of substantiating the 
underlying claim.

4.  The Veteran has a right shoulder disability that is a 
residual of dislocation of the right shoulder that occurred 
during active military service.


CONCLUSIONS OF LAW

1.  The Veteran has cerebrovascular disease that is the 
result of injury incurred in active military service.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).

2.  A January 1953 rating decision, which denied the 
Veteran's claim of service connection for residuals of a 
dislocated right shoulder, is final.  38 U.S.C. § 709 (1952); 
Veterans Regulation No. 2(a), Part II, Par. III; Department 
of Veterans Affairs Regulation 1008.

3.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for residuals 
of a dislocated right shoulder has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

4.  The Veteran has a right shoulder disability that is the 
result of injury incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  Satisfactory lay or other 
evidence that an injury or disease was incurred in combat 
will be accepted as sufficient proof of service incurrence if 
the evidence is consistent with the circumstances, 
conditions, or hardships of such service even though there is 
no official record of such incurrence or aggravation.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

I. Head Injury

The Veteran asserts that he sustained an injury to his head 
in combat service during the Korean War.  He states that he 
was in a tank that hit a mine when he was on patrol.  He also 
states that he was thereafter hospitalized in Seoul, Korea, 
and then transferred to a hospital in Nagasaki, Japan, for 
further treatment.  The Veteran believes that the in-service 
head injury has resulted in residual disability, including a 
stroke.  Thus, he contends that service connection is 
warranted.

A review of the Veteran's service records is negative for a 
complaint of, or treatment for, a head injury.  The August 
1952 separation examination was normal regarding the head.  
Additionally, the records do not reference the incident 
regarding the tank running over the mine.  Even so, the 
Veteran's personnel records reflect assignment to a heavy 
tank unit, a military occupational specialty of armored 
utility vehicle driver, and the award of the Korean Service 
Medal.  Given this information, it is likely that the Veteran 
participated in combat when he was stationed in Korea.  The 
service records contain some evidence that the Veteran was 
hospitalized as he stated, but only for a left wrist injury 
after slipping off a tank turret that had iced over.  
Nevertheless, in view of the circumstances of the Veteran's 
service, his seemingly credible hearing testimony, and the 
fact that the RO has conceded that the tank incident occurred 
in the adjudication of other claims, the Board finds that 
there is satisfactory lay and other evidence that the claimed 
head injury was incurred in combat.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).

A veteran who establishes in-service incurrence of an injury 
or disease through application of section 1154(b) must 
nonetheless submit sufficient evidence of a causal nexus 
between that in-service event and a current disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).  Although 
post-service medical records first reference possible 
residuals from a head injury many years after service, the 
Veteran testified that he experienced symptoms ever since 
service.  He stated that he experienced dizziness, headaches, 
impaired judgment, memory problems, and impaired speech.  The 
Veteran's wife, who he married a few years after military 
service, testified to witnessing those symptoms in the 
Veteran's actions throughout the years.

Treatment records from St. Joseph's Hospital, dated in June 
2005, show that the Veteran was hospitalized with a right 
middle cerebral aneurysm with thrombosis and a right frontal 
lobe ischemic infarction.  Records from R.D.F., M.D., and 
G.W.J., M.D., reflect subsequent treatment for the cerebral 
vascular disease, including a resulting seizure disorder.  
The Veteran submitted an April 2009 letter from Dr. R.D.F. 
wherein he stated that he has been the Veteran's treating 
neurologist for seizure disorder secondary to cerebral 
ischemia and infarction, thrombosed aneurysm, right middle 
cerebral artery with cerebrovascular accident, dementia, and 
depression.  The Veteran's history of sustaining an injury 
with loss of consciousness when his tank was hit by a mine 
was noted.  Dr. R.D.F. gave the opinion that, although there 
is no definite proof, it is as likely as not that the 
findings may have been caused by head trauma which the 
Veteran experienced in the Korean War.  In a July 2009 
letter, C.M.C., M.D., noted a similar history and stated that 
it is possible that the in-service head injury set in motion 
the development of the Veteran's future medical problems.

In the Veteran's case, the evidence establishes an in-service 
head injury and a current disability of cerebrovascular 
disease with related disability, including a seizure 
disorder.  Significantly, Dr. R.D.F. attributed the Veteran's 
current disability to his military service, specifically the 
in-service head injury.  Although Dr. R.D.F. could not 
definitely prove this link, he indicated that the medical 
probability was at least as likely as not of such a link.  
Additionally, while Dr. C.M.C.'s opinion was more speculative 
in nature, the opinion did not indicate a finding that was in 
any way contrary to Dr. R.D.F.'s opinion.  In view of this 
evidence, the Board finds that the Veteran likely has 
cerebrovascular disease as a residual to his head injury that 
occurred during active military service.  Accordingly, 
service connection is warranted for cerebrovascular disease.

II. Right Shoulder Dislocation

The Veteran asserts that he dislocated his right shoulder 
during active military service and that he has residual 
disability, including continued dislocation of the right 
shoulder.  Thus, he contends that service connection is 
warranted.

The Veteran originally filed a claim of service connection 
for chronic right shoulder dislocation in October 1952.  By a 
January 1953 rating decision, the RO in Louisville, Kentucky, 
denied the claim.  The Veteran was notified of the decision 
by a letter dated later that month.  He did not appeal and 
the decision became final.  38 U.S.C. § 709 (1952); Veterans 
Regulation No. 2(a), Part II, Par. III; Department of 
Veterans Affairs Regulation 1008.  In February 2008, the 
Veteran petitioned to reopen the previously denied claim.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by case law, new evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not merely cumulative of other 
evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim now under consideration is the January 1953 RO 
decision.  For purposes of the new and material analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Although the claim was not reopened when it was addressed in 
the October 2008 rating decision, the RO reopened the claim 
when it issued a June 2009 statement of the case, but denied 
the claim on the merits.

The evidence of record at the time of the January 1953 
decision included:  service treatment records; a January 1953 
VA examination report; and an application for benefits from 
the Veteran.  In denying the claim, the RO determined that 
the evidence did not show a current disability.  The RO 
appeared to rely on the January 1953 examination report that 
contained a diagnosis of an essentially normal right 
shoulder.  Of record were service treatment records that 
contained a June 1952 entry of a possible right shoulder 
dislocation.  In July 1952 and August 1952, the problem was 
characterized as chronic dislocation of the right shoulder.  
In view of this information, the claim could be reopened with 
the submission of new and material evidence pertaining to the 
current disability element of a service connection claim.

A significant amount of new evidence has been added to the 
record since the January 1953 decision.  The new evidence 
includes medical records from D.V.M., M.D., showing treatment 
for right shoulder disability, including surgery in October 
2002.  The Board finds that the treatment records from Dr. 
D.V.M. constitute new and material evidence in connection 
with the Veteran's claim of service connection for residuals 
of a dislocation of the right shoulder.  It is new because 
the evidence was not previously before VA decision makers.  
It is also material because it is supporting evidence of the 
current disability element of a service connection claim.  
The absence of a current disability was the primary reason 
the claim was denied on the merits in January 1953.  This 
evidence relates to an unestablished fact necessary to 
substantiate the claim and it raises a reasonable possibility 
of substantiating the claim.  Accordingly, the claim of 
service connection is reopened.

Here, there is evidence establishing the existence of a 
current right shoulder disability.  As noted previously, the 
Veteran's service treatment records contain evidence that he 
sustained a dislocation of the right shoulder during military 
service and that the condition was characterized as chronic 
dislocation of the right shoulder.  In order for service 
connection to be warranted, there must be sufficient evidence 
of a link between the current disability and the in-service 
injury.

Treatment records from Dr. D.V.M. indicate that the Veteran's 
current right shoulder disability may be related, at least in 
part, to a fall that occurred in October 2002 when he was 
trying to install a light bulb.  Nonetheless, Dr. D.V.M. 
provided a medical nexus opinion in an October 2008 letter.  
Dr. D.V.M. stated that he had treated the Veteran for a 
fracture-dislocation of the right shoulder since 2002 and 
accurately noted the Veteran's medical history of an in-
service right shoulder dislocation.  Dr. D.V.M. gave the 
opinion that the Veteran's current should condition is 
directly related to the injury he sustained during military 
service.  Dr. D.V.M. reasoned that a history of a prior 
dislocation predisposes the Veteran to an increased risk of 
instability of the shoulder.  Dr. D.V.M.'s opinion is 
probative to the salient issue of whether there is a 
relationship between the Veteran's current right shoulder 
disability and the in-service dislocation.  The opinion is 
persuasive as it finds support in the record and there is no 
opposing medical opinion of record.

In addition to Dr. D.V.M.'s medical opinion, the Veteran 
testified that his right shoulder has become dislocated at 
times ever since the in-service dislocation.  His wife 
testified to witnessing the shoulder jump out of socket over 
the years.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that lay evidence 
can be competent and sufficient to establish a diagnosis 
when, among other things, a layperson is competent to 
identify the medical condition.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Federal 
Circuit specifically did not decide whether a shoulder 
dislocation was capable of being diagnosed by a layperson, it 
implied as much when it suggested that a layperson is 
competent to identify a simple condition, such as a broken 
bone.  Jandreau, 492 F.3d at 1377 n.4.

In the Veteran's case, Dr. D.V.M. has linked the Veteran's 
current right shoulder disability to the dislocation injury 
that occurred during active military service.  Moreover, the 
Veteran has competently attested to experiencing right 
shoulder dislocations ever since service.  Therefore, in 
consideration of the evidence of record, the Board finds that 
the Veteran has a right shoulder disability that is a 
residual of dislocation of the right shoulder that occurred 
during active military service.  Thus, service connection is 
warranted for a right shoulder disability.

III. Conclusion

For all the foregoing reasons, the Board finds that the claim 
of service connection for residuals of a head injury is 
granted.  Additionally, the claim of service connection for 
residuals of a dislocation of the right shoulder is reopened 
and granted on the merits.  As provided for by the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has a duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2008).  In this case, the Board is granting in 
full the benefits sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.


ORDER

Service connection for cerebrovascular disease as a residual 
of a head injury is granted.

Service connection for a right shoulder disability as a 
residual of dislocated right shoulder is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


